Pierce, J.
This is a petition under the provisions of St. 1915, c. 237, to foreclose a tax title on land in Cambridge to which the respondent city of Cambridge holds earlier tax titles. The tax deeds under which the city claims liens for taxes were dated respectively in 1909, 1910, 1911, 1912 and 1913. The city never sold the land as unredeemed land under R. L. c. 13, § 67, St. 1909, c. 490, Part II, § 68, or St. 1915, c. 237, § 20. The tax deed under which the petitioner claims title was dated July 9, 1915. ' The validity of the several deeds by which the parties acquired their respective titles is not questioned, and each one was duly executed, delivered and recorded. At the trial the respondent city asserted “that prior tax titles held by a city constitute a lien which is not extinguished by a subsequent sale for taxes, and that any decree for the petitioner in this case must be made subject to the respondent’s lien.” The presiding judge ruled and ordered as follows: “I rule that the petitioner’s title is paramount to the lien claimed by the respondent. Unless the respondent files forthwith an offer to redeem there must be a decree for the petitioner forever foreclosing and barring all rights of redemption.” To this ruling the respondent excepted.
The deeds of the collector conferred upon the city a fee and seisin subject to the right of redemption in the same manner it would upon an individual purchaser. R. L. c. 13, §§ 43, 48. St. 1909, c. 490, Part II, §§ 44, 49. Coughlin v. Gray, 131 Mass. 56. Parker v. Baxter, 2 Gray, 185, 189. The tax title is also subject to the later and paramount lien arising from taxes thereafter assessed. “For the lien of each year’s tax is paramount to all previous liens.” *582Keen v. Sheehan, 154 Mass. 208, 209. Parker v. Baxter, supra. Hunt v. Boston, 183 Mass. 303, 305. Abbott v. Frost, 185 Mass. 398.
■ The respondent does not dispute that “The rule generally stated is that a sale of land for a valid tax gives a paramount title, free from the ownership or incumbrance of rights previously existing which had been carved out of the property by an owner, or which had been acquired in it by prescription or otherwise,” Knowlton, C. J., in Hunt v. Boston, supra, and cases cited, but contends that the rule is not applicable where a municipality holds the earlier tax title. In support thereof it relies upon St. 1909, c. 490, Part II, § 67, as amended by St. 1915, c. 237, § 19, which reads: “If land is taken or purchased by a city or town, taxes shall,- until foreclosure of the title so acquired, be assessed thereon as though the same were not so taken or purchased; and shall be deducted from the proceeds of the final sale; ” also, upon St. 1915, c. 237, § 18, which reads: “After the foreclosure by a city or town of the rights of redemption under a tax title or taking, as hereinabove provided, the land shall thereafter be held and disposed of like any land belonging to it and held for municipal purposes, and shall not while so held be assessed for taxes; ” also, upon St. 1909, c. 490, Part II, § 68, as amended by St. 1915, c. 237, § 20, which provides for the sale of unredeemed land “within two years after the time for redemption has expired, . . . ; and if, from any cause, such sale shall not be made within two years, it shall be made by the collector when he deems best or at once upon the service upon him of a written demand of any person interested therein. . . . He [the collector] shall deduct from the proceeds of said sale the expense thereof, the amount named in the collector’s deed. . . . The balance shall be deposited with the city or town treasurer to be paid to the person entitled to the land, if demanded within five years. ...”
: It is true that the title conveyed by the deed of the collector is held by a municipality “ as security for the repayment of the purchase price” until redemption or until the right of redemption is foreclosed in the manner provided by St. 1915, c. 237, §§ 4 to 9 inclusive, but it is equally true that under the same statutory provisions the title of an individual purchaser is held as security until foreclosure of the right of redemption. The statute above *583quoted relating to the -sale of unredeemed land taken or purchased by a municipality, does not affect the validity or quality of the title acquired by it as a purchaser at a tax sale, and was intended only to define the method by which a municipality should dispose of its tax titles and account to the former owner, or person entitled to the land, for any surplus remaining after deducting “from the proceeds of said sale the expense thereof, the amount named in the collector’s deed or instrument of taking as due when the same was executed, all interest, charges and subsequent taxes and assessments thereon.” Welch v. Haley, 224 Mass. 261, 264.
The argument of the respondent that “The municipality would lose its taxes unless it sells the land as unredeemed land before the expiration of two years from the purchase by an individual of a subsequent tax title,” is unsound, because if it redeems from that lien it could deduct the amount paid as a subsequent tax from the proceeds of the sale of the unredeemed land. We are of opinion the lien of a tax deed as security for the repayment of the purchase price, is paramount to all previous tax liens acquired by municipalities or individuals.
The ruling of the judge of the Land Court was right, and the exception thereto is overruled.

So ordered.